Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November __,
2012, by and between Nuvel Holdings, Inc., a Florida corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, (i)
convertible secured promissory notes of the Company (“Note” or “Notes”) having
an aggregate principal amount of up to $1,000,000 (“Principal Amount”), a form
of which is annexed hereto as Exhibit A, convertible into shares of the
Company’s common stock, $0.001 par value (the “Common Stock”) at a per share
conversion price set forth in the Notes (“Conversion Price”); and (ii)
warrants (the “Warrants”) in the form attached hereto as Exhibit B, to purchase
shares of the Company’s Common Stock (the “Warrant Shares”) (the
“Offering”).  The Notes, shares of Common Stock issuable upon conversion of the
Notes (the “Conversion Shares”), the Warrants, and the Warrant Shares are
collectively referred to herein as the “Securities”; and


  WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby (“Purchase Price”) shall be held in escrow by Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581 (the “Escrow
Agent”) pursuant to the terms of an Escrow Agreement to be executed by the
parties substantially in the form attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date” Subscribers shall purchase
and the Company shall sell to such Subscribers the Notes and Warrants as
described in Section 2 below.  The date the Escrow Agent releases the funds
received from one or more Subscribers to the Company and releases the Escrow
Documents (as defined in the Escrow Agreement) to the parties in accordance with
the provisions of the Escrow Agreement shall be the Closing Date with respect to
such released funds and Escrow Documents, and such releases are referred to
herein as the “Closing.”  There shall be only one Closing.


2.           Notes and Warrants.


(a)           Notes.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


(b)           Warrants.  On the Closing Date, the Company will issue and deliver
the to the Subscribers a Warrant to purchase one Warrant Share for each two
Conversion Shares issuable upon conversion of the Notes at the Conversion Price
in effect on the Closing Date.  The initial exercise price to acquire a Warrant
Share upon exercise of a Warrant shall be $0.70, subject to adjustments as
described in the Warrants.  The Warrants shall be exercisable until five years
after the issue date of the Warrants.
 
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 


 

 
(c)           Allocation of Purchase Price.   The Purchase Price will be
allocated by each Subscriber, at each Subscriber’s election, among the
components of the Securities so that each component of the Securities will be
fully paid and non-assessable, and acquired for value.


3.           Security Interest.   On the Closing Date, the Subscribers will
appoint a collateral agent (the “Collateral Agent”) to act on behalf of the
Subscribers as set forth in a “Security Agreement,” a form of which is annexed
hereto as Exhibit D.  The Collateral Agent will be granted a security interest
in the assets of the Company on behalf of the Subscribers, which security
interest will be memorialized in the Security Agreement.  The Company will
acknowledge the appointment of the Collateral Agent to act on behalf of the
Subscribers as set forth in the Security Agreement.   The Company will execute
such other agreements, documents and financing statements reasonably requested
by the Subscribers and the Collateral Agent to memorialize and further protect
the security interest described herein, which will be filed at the Company’s
expense with the jurisdictions, states and counties designated by the
Subscribers.  Subsequent to the Closing, the Company will also execute all such
documents reasonably necessary in the opinion of the Collateral Agent to
memorialize and further protect the security interest described herein which
will be prepared and filed at the Company’s expense with the jurisdictions,
states and filing offices designated by the Collateral Agent.


4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company with respect only
to such Subscriber that:


(a)           Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is an entity duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note and Warrants being sold
to it hereunder.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by such Subscriber and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or similar action, and no further consent or
authorization of Subscriber or its board of directors, members or stockholders,
if applicable, is required.  This Agreement and the other Transaction Documents
have been duly authorized, executed and delivered by such Subscriber and
constitutes, or shall constitute, when executed and delivered, a valid and
binding obligation of such Subscriber, enforceable against Subscriber in
accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; or (iii) result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement and the other
Transaction Documents  nor to purchase the Securities in accordance with the
terms hereof, provided that for purposes of the representation made in this
sentence, such Subscriber is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 






(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission during the period from the date that is two
years preceding the date hereof through the tenth business day preceding the
Closing Date (hereinafter referred to collectively as the
“Reports”).  Subscribers are not deemed to have any knowledge of any information
not included in the Reports unless such information is delivered in the manner
described in the next sentence.  In addition, such Subscriber may have received
in writing from the Company such other information concerning its operations,
financial condition and other matters as such Subscriber has requested in
writing, identified thereon as OTHER WRITTEN INFORMATION (such other information
is collectively, the “Other Written Information”), and considered all factors
such Subscriber deems material in deciding on the advisability of investing in
the Securities.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Notes and exercise of the Warrants, an
“accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  Such Subscriber
has the authority and is duly and legally qualified to purchase and own the
Securities.  Such Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.  The information set
forth on Schedule 1 hereto regarding such Subscriber is accurate.


(f)           Purchase of Notes and Warrants.  On the Closing Date, such
Subscriber will purchase the Note and Warrants as principal for its own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act nor under any state
securities laws or regulations and such Subscriber shall not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor,” as such term is defined under Regulation D, and such
Affiliate agrees in writing to be bound by the terms and conditions of this
Agreement.  For the purposes of this Agreement, an “Affiliate” of any person or
entity means any other person or entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person or
entity.   For purposes of this definition, “control” means the power to direct
the management and policies of such person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.   In any
event, and subject to compliance with applicable securities laws, Subscriber may
enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Securities, or interests in the
Securities, and deliver the Securities, or interests in the Securities, to close
out their short or other positions or otherwise settle other transactions, or
loan or pledge the Securities, or interests in the Securities, to third parties
who in turn may dispose of these Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 






“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           Notes and Warrants Legend.  The Notes and Warrants shall bear the
following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(l)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 






(m)           Independent Decision.  The decision of such Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.


(n)           No General Solicitation.  Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(o)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


(p)           Other than the transaction contemplated hereunder, the Subscriber
has not directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with the Subscriber, executed any disposition,
including Short Sales as defined in Rule 200 of Regulation SHO under the
Exchange Act (but not including the location and/or reservation of borrowable
shares of Common Stock), in the securities of the Company during the period
commencing from the time that the Subscriber first received a term sheet from
the Company or any other person setting forth the material terms of the
transactions contemplated hereunder until the date hereof. Notwithstanding the
foregoing, in the case of an Subscriber that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Subscriber's assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Subscriber's assets, the representation set forth above shall only apply
with respect to the portion of assets managed by the portfolio manager that made
the investment decision to purchase the Securities covered by this Agreement.
Other than to other person party to this Agreement and its professional
advisors, the Subscriber has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).


(r)           The Subscriber covenants that neither it nor any affiliates acting
on its behalf or pursuant to any understanding with it will execute any Short
Sales during the period commencing from the date hereof and ending on the
earlier of (i) the date that the transactions contemplated by this Agreement are
first publicly announced and (ii) the date, if applicable, that this Agreement
is terminated. The Subscriber understands and acknowledges that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the effective date of the Registration
Statement with the Securities is a violation of Section 5 of the 1933 Act, as
set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
the Subscriber does not make any representation, warranty or covenant hereby
that it will not engage in Short Sales in the securities of the Company after
the earlier of (i) the date that the transactions contemplated by this Agreement
are first publicly announced and (ii) the date, if applicable, that this
Agreement is terminated. Notwithstanding the foregoing, in the case of a
Subscriber that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Subscriber's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Subscriber's assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 
 

 
 
- 5 -

--------------------------------------------------------------------------------

 




5.           Company Representations and Warranties.  Except as set forth in the
Schedules or in the Reports, the Company represents and warrants to and agrees
with each Subscriber that:


(a)           Due Incorporation.   The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power to own
its properties and to carry on its business as presently conducted.  The Company
is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect (as defined herein).  For purposes of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any direct or indirect
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity of which (A) more
than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.  The Company represents that as of the date of this Agreement and the
Closing Date, the only Subsidiary is Nuvel, Inc., a Delaware corporation.  The
Company further represents that other than “Harmony Metals, Inc.”, it has not
been known by any other names for the five (5) years preceding the date of this
Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Notes, Warrants,
Security Agreement, the Escrow Agreement, and any other agreements delivered or
required to be delivered together with or pursuant to this Agreement or in
connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.   The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company or any Subsidiary as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company (as the same may be amended
only to extend the expiration of the term of the plan) is described on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no preemptive rights,
rights of first refusal, rights of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 
 
 

 
 
- 6 -

--------------------------------------------------------------------------------

 




(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, any Principal Market [as defined in Section
9(b)], or the Company’s stockholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities.  The Transaction Documents
and the Company’s performance of its obligations thereunder have been approved
by the Company’s board of directors in accordance with the Company’s certificate
of incorporation and applicable law.


(f)           No Violation or Conflict.  Upon Closing and assuming the
representations and warranties of the Subscriber in Section 4 are true and
correct, neither the issuance nor the sale of the Securities nor the performance
of the Company’s obligations under the Transaction Documents by the Company,
will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except in each case the
violation, conflict, breach, or default of which would not have a Material
Adverse Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           except as set forth on Schedule 5(d), result in the activation
of any rights of first refusal, participation rights, pre-emptive rights,
anti-dilution rights or a reset or repricing of any debt, equity or security
instrument of any creditor or equity holder of the Company, or the holder of the
right to receive any debt, equity or security instrument of the Company nor
result in the acceleration of the due date of any obligation of the Company; or


(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Notes, Warrants, the Conversion Shares upon conversion
of the Notes, and the Warrant Shares upon exercise of the Warrants, such Notes,
Warrants, Conversion Shares and Warrant Shares will be duly and validly issued,
fully paid and non-assessable and if registered pursuant to the 1933 Act and
resold pursuant to an effective registration statement or an exemption from
registration, will be free trading, unrestricted and unlegended;
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 




(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders;
(v)           assuming the representations and warranties of the Subscribers as
set forth in Section 4 hereof are materially true and correct, will not result
in a violation of Section 5 under the 1933 Act.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold in violation of Regulation M promulgated under the 1934 Act.


(j)           Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain all
material information relating to the Company and its operations and financial
condition as of their respective dates required to be disclosed therein. Since
December 31, 2011, and except as disclosed in the Reports or modified in the
Reports and Other Written Information or in the Schedules hereto, there has been
no Material Adverse Effect relating to the Company’s business, financial
condition or affairs. The Reports and Other Written Information including the
financial statements included therein do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.  The financial statements of the
Company included in the Reports comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the Offering, (i) the Company’s fair saleable value
of its assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).
 
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 




(l)           Defaults.  The Company is not in violation of its certificate of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)           No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the OTCBB [as defined in Section 5(v)].  No prior
offering will impair the exemptions relied upon in this Offering or the
Company’s ability to timely comply with its obligations hereunder.  Neither the
Company nor any of its Affiliates will take any action or suffer any inaction or
conduct any offering other than the transactions contemplated hereby that may be
integrated with the offer or issuance of the Securities or that would impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.


(n)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those set forth on its financial statements contained in the Reports or those
incurred in the ordinary course of the Company’s business since December 31,
2011, and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.


(p)           No Undisclosed Events or Circumstances.  Since December 31, 2011,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Notes and the
Warrant Shares upon exercise of the Warrants is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other stockholders of the Company or parties entitled to receive
equity of the Company.
 
 
 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 




(r)           No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise between the Company and the accountants and lawyers
previously and presently employed by the Company, including but not limited to
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)           Investment Company.  Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and has a class of
securities registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to
the provisions of the 1934 Act, the Company has timely filed all reports and
other materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not a “shell
company” as this term is employed in Rule 144 under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board of the OTC Market Groups, Inc. (“OTCBB”) under the symbol NUVL.  The
Company has not received any pending oral or written notice that its Common
Stock is not eligible nor will become ineligible for quotation on the OTCBB nor
that its Common Stock does not meet all requirements for the continuation of
such quotation.


(w)           DTC Status.  The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.   The name, address, telephone
number, fax number, contact person and email address of the Company transfer
agent is set forth on Schedule 5(w) herein.


(x)           Title to Assets.  The Company owns no real property.  Except as
may be sold in the ordinary course of business, the Company has good title to
all of its personal property reflected in the Reports, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances,
except for those that, individually or in the aggregate, do not cause and are
not reasonably likely to cause a Material Adverse Effect.  All leases of the
Company are valid and subsisting and in full force and effect.


(y)           Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
 
 
 

 
 
- 10 -

--------------------------------------------------------------------------------

 




(z)           Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the have been audited by the Internal
Revenue Service (the “IRS”). The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company for
any completed tax period, nor of any basis for any such assessment, adjustment
or contingency.


(aa)           Intellectual Property. The Company owns, possesses or has the
right to use pursuant to a valid license, all patents, trademarks, domain names
(whether or not registered), websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations as
set forth in the Reports, and all rights with respect to the foregoing, which
are necessary for the conduct of its business as now conducted without any
conflict with the rights of others except for those that, individually or in the
aggregate, do not cause and are not reasonably likely to cause a Material
Adverse Effect.


(bb)           Books and Record Internal Accounting Controls. The books and
records of the Company accurately reflect in all material respects the
information relating to the business of the Company, the location and collection
of its assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company. As noted in the Company’s annual report
on Form 10-K for the year ended December 31, 2011, the Company’s management
conducted an evaluation of the Company’s internal control over financial
reporting as of December 31, 2011, and concluded that the Company’s internal
control over financial reporting was not effective as of December 31, 2011.  The
Company’s management conducted an evaluation of the Company’s disclosure
controls and procedures as of June 30, 2012 and concluded that the Company’s
disclosure controls and procedures are not effective to provide reasonable
assurance that (i) information required to be disclosed by the Company in
reports filed or submitted under the Exchange Act is accumulated and
communicated to management to allow timely decisions regarding required
disclosure by the Company, and (ii) information required to be disclosed in
reports that filed or submitted under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms.


(cc)           Material Agreements.  The Company has in all material respects
performed all the obligations required to be performed by them to date under the
foregoing agreements, has received no notice of default and is not in default
under any Material Agreement now in effect, the result of which could cause a
Material Adverse Effect.  Except as set forth in the Company’s certificate of
incorporation or in the Transaction Documents, no written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement of the
Company limits the payment of dividends on the Common Stock. “Material
Agreement” means any written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission as an exhibit to a registration statement on
Form S-1 or applicable form if the Company was registering securities under the
Securities Act.


(dd)           Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company on the one hand, and (ii) on the other hand, any officer or
director of the Company, or any Affiliate.


(ee)           Sarbanes-Oxley Act. Except as set forth in the Reports, the
Company is in material compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder that are effective, and applicable to the
Company as of the date hereof.
 
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 




(ff)           Reserved.


(gg)           Application Of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation or the
laws of its state of incorporation that is or could become applicable to the
Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Subscribers’ ownership of the Securities.


(hh)           Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is not disclosed in its financial statements
that should be disclosed in accordance with GAAP and that would be reasonably
likely to have a Material Adverse Effect.


(ii)           Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.


(jj)           Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its Subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.


(kk)           Correctness of Representations.   The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.
 
 
 

 
 
- 12 -

--------------------------------------------------------------------------------

 




(ll)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering/Legal Opinion.  The offer and issuance of the
Securities to the Subscribers is being made pursuant to the exemption from the
registration provisions of the 1933 Act afforded by Section 4(2) or Section 4(6)
of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On the
Closing Date, the Company will provide opinions reasonably acceptable to the
Subscribers in substantially the form annexed hereto as Exhibit E from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers.   The Company
will provide, at the Company’s expense, to the Subscribers, such other legal
opinions as are reasonably necessary in each Subscriber’s opinion for the
issuance and resale of the Securities pursuant to an effective registration
statement, Rule 144 under the 1933 Act or an exemption from registration at the
time of disposition of the Securities, provided the sale of such Securities
qualifies for such exemption or is covered by a Registration Statement.


7.1.           Conversion of Notes.


(a)           Upon the conversion of a Note or part thereof, the Company shall,
at its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel to assure that the Company’s transfer agent
shall issue stock certificates in the name of a Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent, the Company and the Company’s
counsel that Subscriber has complied with the prospectus delivery requirements
and the plan of distribution contained therein, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend, provided that Subscriber delivers
reasonably requested representations in support of such opinion.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed facsimile
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscriber will not be required to surrender the Note until the Note
has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the Note to Subscriber via express courier for receipt by Subscriber within
three (3) business days after the Conversion Date (such third day being the
“Delivery Date”).  In the event the Conversion Shares are electronically
transferable without restrictions under applicable securities law, then delivery
of the Shares must be made by electronic transfer provided request for such
electronic transfer has been made by the Subscriber.   A Note representing the
balance of the Note not so converted will be provided by the Company to
Subscriber if requested by Subscriber, provided Subscriber delivers the original
Note to the Company.
 
 
 

 
 
- 13 -

--------------------------------------------------------------------------------

 




(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for each $10,000 of Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.


7.2.           Maximum Conversion.   A Subscriber shall not be entitled to
convert on a Conversion Date that amount of a Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a calculation date, which would result in beneficial ownership
by Subscriber and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date.  For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  The Subscriber shall have the
authority to determine whether the restriction contained in this Section 7.2
will limit any conversion of a Note and the extent such limitation applies and
to which convertible or exercisable instrument or part thereof such limitation
applies.  The Subscriber may increase the permitted beneficial ownership amount
up to 9.99% upon and effective after 61 days prior written notice to the
Company.  Subscriber may allocate which of the equity of the Company deemed
beneficially owned by Subscriber shall be included in the 4.99% amount described
above and which shall be allocated to the excess above 4.99%.


7.3.           Injunction Posting of Bond.  In the event a Subscriber shall
elect to convert a Note or part thereof, or exercise a Warrant, the Company may
not refuse conversion or exercise based on any claim that Subscriber or anyone
associated or affiliated with Subscriber has been engaged in any violation of
law, or for any other reason, unless, a final non-appealable injunction from a
court made on notice to Subscriber, restraining and or enjoining conversion of
all or part of such Note or exercise of such Warrant shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of Subscriber in the amount of 120% of the greater of the outstanding principal
and accrued but unpaid interest of the Note, or aggregate purchase price of the
Conversion Shares, or 120% of the aggregate exercise price of the Warrants which
are sought to be subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the dispute and the proceeds
of which shall be payable to Subscriber to the extent the judgment or decision
is in Subscriber’s favor.
 
 
 
 

 
 
- 14 -

--------------------------------------------------------------------------------

 




7.4.           Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000 plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.5.           Redemption.    The Note shall not be redeemable or callable by
the Company, except as described in the Note.


8.              Fees.


(a)           Broker’s Commission.  The Company on the one hand, and each
Subscriber (for such Subscriber only) on the other hand, agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of such party’s actions.  The Company represents that to the best of
its knowledge, except as set forth on Schedule 8(a), there are no parties
entitled to receive fees, commissions, finder’s fees, due diligence fees or
similar payments for the Company in connection with the Offering.  The Company
agrees to pay, upon Closing the fees described on Schedule 8(a) hereto
(“Fees”).  Anything in this Agreement to the contrary notwithstanding, each
Subscriber is providing indemnification only for such Subscriber’s own actions
and not for any action of any other Subscriber.  The liability of the Company
and each Subscriber’s liability hereunder is several and not joint.


(b)           Subscriber’s Legal Fees.   The Company shall pay to Grushko &
Mittman, P.C., a cash fee of $20,000 (“Legal Fees”) (which has been paid) as
reimbursement for services rendered in connection with the transactions
described in the Transaction Documents.  The Legal Fees will be payable out of
funds held pursuant to the Escrow Agreement.  Grushko & Mittman, P.C. will be
reimbursed at Closing by the Company for all lien searches, filing fees, and
reasonable printing and shipping costs for the closing statements to be
delivered to Subscribers.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n), the Company will advise the Subscribers within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws, provided to
the extent not in violation of such federal or state securities law at least
five (5) days prior notice of such instruction is given to the Subscribers.
 
 
 
 

 
 
- 15 -

--------------------------------------------------------------------------------

 




(b)           Listing/Quotation.   The Company shall promptly secure the
quotation or listing of and include the Conversion Shares and Warrant Shares for
listing upon each national securities exchange, electronic bulletin board, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and shall maintain same as long as any Securities are held by the
Subscriber or their permitted assigns.  The Company will maintain the quotation
or listing of its Common Stock on the NYSE Amex Equities, NASDAQ Capital Market,
NASDAQ Global Market, NASDAQ Global Select Market, OTC Market Groups, Inc., the
OTCBB maintained by FINRA, or New York Stock Exchange (whichever of the
foregoing is at the time the principal trading exchange or market for the Common
Stock (the “Principal Market”), and will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Principal Market, as applicable.  Subject to the limitation set forth in
Section 9(n), the Company will provide Subscribers with copies of all notices it
receives notifying the Company of the threatened and actual delisting of the
Common Stock from any Principal Market.  As of the date of this Agreement and
the Closing Date, the OTCBB is the Principal Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers.


(d)           Filing Requirements.   From the date of this Agreement and until
the last to occur of (i) all the Conversion Shares have been resold or
transferred by the Subscribers pursuant to a registration statement or pursuant
to Rule 144(b)(1)(i), or (ii) none of the Notes and Warrants are outstanding
(the date of such latest occurrence being the “End Date”), the Company will (A)
comply in all respects with its reporting and filing obligations under the 1934
Act, except for the filing with the SEC of its quarterly report on Form 10-Q for
the quarter ended September 30, 2012, provided that it is filed on or before
December 7, 2012, otherwise such failure to file the Form 10-Q for the quarter
ended September 30, 2012 on or before December 7, 2012 will be an Event of
Default under the Transaction Documents, (B) voluntarily comply with all
reporting requirements that are applicable to an issuer with a class of shares
registered pursuant to Section 12(g) of the 1934 Act even if the Company is not
subject to such reporting requirements sufficient to permit Subscriber to be
able to resell the Conversion Shares and Warrant Shares pursuant to Rule
144(b)(i), and (C) comply with all requirements related to any registration
statement filed pursuant to this Agreement.  The Company will use its
commercially reasonable best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date.  Until
the End Date, the Company will satisfy its obligations to continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D promulgated
under the 1934 Act.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.
 
 
 
 

 
 
- 16 -

--------------------------------------------------------------------------------

 




(f)           Reservation.     Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 150% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the Notes (including
interest that would accrue thereon through the Maturity Date (as defined in the
Notes)) and 100% of the amount of Warrant Shares issuable upon exercise of the
Warrants (“Required Reservation”). The Company will reserve pro-rata on behalf
of the Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 125% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Notes (including interest
that would accrue thereon through the Maturity Date) and 100% of the amount of
Warrant Shares issuable upon exercise of the Warrants.  Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the Notes.  Without waiving the foregoing requirement, if at
any time Notes and Warrants are outstanding the Company has reserved on behalf
of the Subscribers less than the Required Reservation, the Company will promptly
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than five (5) days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.


(g)           DTC Program.  At all times that Notes or Warrants are outstanding,
the Company will employ as the transfer agent for the Common Stock, Conversion
Shares and Warrant Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and such Common Stock, Conversion Shares
and Warrant Shares will be maintained as eligible for transfer pursuant to the
Depository Trust Automated Securities Transfer Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Reserved.


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP applied on a
consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all requirements of governmental authorities relating to the conduct
of its business and to its properties or assets unless failure to observe and
conform to such requirements can be reasonably expected to constitute a Material
Adverse Effect.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall use commercially reasonable efforts to maintain
in full force and effect its corporate existence, rights and franchises and all
licenses and other rights to use intellectual property owned by it and
reasonably deemed to be necessary to the conduct of its business, unless it is
sold for value.  Schedule 9(l) hereto identifies the following intellectual
property owned by the Company: patents, patents pending, patent applications,
trademarks, tradenames, service marks, registered copyrights, domain names and
licenses.
 
 
 
 

 
 
- 17 -

--------------------------------------------------------------------------------

 




(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.  The Company will not abandon any of its
assets except for those assets which have negligible or marginal value or for
which it is prudent, to do so under the circumstances.


(n)           Confidentiality.   From the date of this Agreement and until the
End Date, the Company agrees that except in connection with a Form 8-K, Form
10-Q, Form 10-K and any registration statement which registers the Securities or
statements regarding the Subscribers’ ownership of the Securities or in
correspondence with the Commission regarding same, it will not disclose publicly
or privately the identity of the Subscribers unless (i) expressly agreed to in
writing by Subscribers, (ii) as needed in any dispute or proceeding with a
Subscriber, (iii) in response to an inquiry by a governmental agency or a
self-regulatory organization or (iv) to the extent required by law and then only
upon not less than two (2) days prior notice to Subscribers. Upon  delivery by
the Company to the Subscribers after the Closing Date of any notice or
information, in writing, electronically or otherwise, and while a Note,
Warrants, Conversion Shares or Warrant Shares are held by such Subscribers,
unless the  Company has in good faith determined that the matters relating to
such notice or information do not constitute material, nonpublic information
relating to the Company or Subsidiaries, the Company shall within four (4) days
after any such delivery publicly disclose such  material, 
nonpublic information on a Report on Form 8-K.  In the event that
the Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, except
as required to be delivered in connection with this Agreement, the Company shall
so indicate to Subscribers prior to delivery of such notice or
information.  Subscribers will be granted five (5) days to notify the Company
that Subscriber elects not to receive such information.  In the case that
Subscriber elects not to receive such information, the Company will not deliver
such information to Subscribers.  In the absence of any such Company
indication, Subscribers shall be allowed to presume that all matters relating to
such notice and information do not constitute material, nonpublic information
relating to the Company or Subsidiaries.


(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information together with
the terms of the Offering, the Company undertakes to publicly disclose on Form
8-K not later than four (4) business days after the Closing Date, neither it nor
any other person acting on its behalf have or will at any time provide any
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above or unless such Subscriber is
serving as a director or officer of the Company at the time of disclosure.  The
Company understands and confirms that the Subscribers shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


(p)           Negative Covenants.   So long as Notes are outstanding, without
the consent of a Majority in Interest (defined in Section 13(j) below), the
Company will not and will not permit any of its Subsidiaries to directly or
indirectly:
 
 
 
 
 

 
 
- 18 -

--------------------------------------------------------------------------------

 




(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (a) Liens upon the
Company’s intellectual property in connection with a license, development,
manufacturing or distribution transaction or other partnering arrangement; (b)
Liens imposed by law for taxes that are not yet due or are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP; (c) carriers’, warehousemen’s, mechanic’s, material men’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or that are being contested in good faith and by appropriate proceedings; (d)
pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations; (e) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (f) Liens created with respect to the financing of the purchase of new
property in the ordinary course of the Company’s business up to the amount of
the purchase price of such property; and (g) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property; (h) Liens created before the date hereof as disclosed in the Reports
(each of (a) through (h), a “Permitted Lien”);


                                            (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any dividend or distribution in respect of any of its Common
Stock, preferred stock, or other equity securities other than to the extent
permitted or required under the Transaction Documents;


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $50,000
[in one or more transactions, all of which will be aggregated for purposes of
this Section 9(p)(iv)] other than (i) for payment of salary, or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least five (5) days prior to the Closing Date, a copy of which has been
provided to the Subscriber at least four (4) days prior to the Closing Date or
disclosed in the Reports at least four (4) days prior to the Closing Date, which
contracts may be extended on terms customary and reasonable within the
marketplace, (ii) reimbursement for authorized expenses incurred on behalf of
the Company, (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company disclosed in the Reports
or on Schedule 5(d), or (iv) other transactions disclosed in the Reports; or


(v)           pay or redeem any financing related debt or securities outstanding
as of the Closing Date.
 
 
 
 
 

 
 
- 19 -

--------------------------------------------------------------------------------

 




 
(q)           Offering Restrictions.   Subject to the consent of a Majority in
Interest, for so long as the Notes are outstanding, the Company will not enter
into nor exercise any Equity Line of Credit or similar agreement, nor issue nor
agree to issue any floating or Variable Priced Equity Linked Instruments nor any
of the foregoing or equity with price reset rights (collectively, the “Variable
Rate Restrictions”).   For purposes hereof, “Equity Line of Credit” shall
include any transaction involving a written agreement between the Company and an
investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).  For so long as any Securities are outstanding, the Company will
not enter into an agreement to issue nor issue any equity, convertible debt or
other securities convertible into Common Stock or equity of the Company nor
modify any of the foregoing which may be outstanding at anytime, without the
prior written consent of a Majority in Interest except for (i) the Excepted
Issuances, and (ii) equity or debt securities wherein Common Stock is sold for
not less than $0.40 per share in connection with sales of Common Stock or debt
convertible for Common Stock, and not less than $0.70 per share in connection
with the sale of options or warrants exercisable for Common Stock, in up to two
offerings provided, the first offering has closed on or before January 2, 2013
and the second offering has closed on or about April 15, 2013, with gross cash
proceeds of up to Five Million Dollars ($5,000,000), which receipt of gross
proceeds is reported by the Company on a Form 8-K filed with the Commission not
later than four business days after such closing (the foregoing the "Qualified
Offering").


(r)           Seniority.   Until the Notes are fully satisfied or converted,
without written consent of a Majority in Interest, the Company and Subsidiaries
shall not grant nor allow any security interest to be taken in any assets of the
Company or any Subsidiary or any Subsidiary’s assets; nor issue or amend any
debt, equity or other instrument which would give the holder thereof directly or
indirectly, a right in any assets of the Company or any Subsidiary or any right
to payment equal to or superior to any right of the Subscribers as holders of
the Notes in or to such assets or payment, nor issue or incur any debt not in
the ordinary course of business.


(s)           Notices.   For so long as the Subscribers hold any Notes or
Warrants, the Company will maintain a United States address and United States
fax number for notice and delivery purposes under the Transaction Documents.


(t)           Transactions with Insiders.   Except as permitted pursuant to
Section 9(p)(iv), so long as the Notes are outstanding, without a consent of a
Majority in Interest, the Company shall not, and shall cause each of its
Subsidiaries not to, enter into, materially amend, materially modify or
materially supplement, or permit any Subsidiary to enter into, materially amend,
materially modify or materially supplement, any agreement, transaction,
commitment, or arrangement relating to the sale, transfer or assignment of any
of the Company’s tangible or intangible assets with any of its Insiders (as
defined below)(or any persons who were Insiders at any time during the previous
two (2) years), or any Affiliates (as defined below) thereof, or with any
individual related by blood, marriage, or adoption to any such
individual.  “Affiliate” for purposes of this Section 9(t) means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a five percent (5%) or more equity interest in that person or entity,
(ii) has five percent (5%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  For purposes hereof, “Insiders” shall mean any officer, or
director of the Company, including but not limited to the Company’s president,
chief executive officer, chief financial officer and chief operations officer,
and any of their Affiliates or family members.
 
 
 
 
 

 
 
- 20 -

--------------------------------------------------------------------------------

 




(u)           Stock Splits.  For so long as the Notes are outstanding, the
Company undertakes and covenants that without the consent of a Majority in
Interest, the Company will not effect any stock splits.


(v)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) days after any of the
Company’s officers or directors becomes aware of such Event of Default.


(w)           Further Registration Statements.    Except with respect to the
Qualified Offering, the Company will not, without the consent of a Majority in
Interest, file with the Commission or with state regulatory authorities any
registration statements, or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such company securities are registered therein, until the expiration of
the “Exclusion Period,” which shall be defined as the sooner of (i) the date all
of the Registrable Securities (as defined in Section 11.1) have been registered
in an effective registration statement that has been effective for not less than
six months, or (ii) until all the Conversion Shares and Warrant Shares may be
resold by the Subscribers pursuant to a registration statement or Rule
144b(1)(i), without regard to volume limitations.  The Exclusion Period will be
tolled or reinstated, as the case may be, during the pendency of an Event of
Default as defined in the Note.
 
(x)           Lockup Agreement.   The Company will deliver to the Subscribers on
or before the Closing Date and enforce the provisions of irrevocable lockup
agreements (“Lockup Agreement”) in the form annexed hereto as Exhibit F, with
the persons identified on Schedule 9(x) with respect to the Common Stock and
rights to acquire Common Stock set forth on Schedule 9(x).


10.           Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation or breach of any representation or warranty by
Company in this Agreement or in any Exhibits or Schedules attached hereto in any
Transaction Document, or other agreement delivered pursuant hereto or in
connection herewith, now or after the date hereof; or (ii) after any applicable
notice and/or cure periods, any breach or default in performance by the Company
of any covenant or undertaking to be performed by the Company hereunder, or any
other agreement entered into by the Company and Subscribers relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor or any other
party granted registration rights upon the sale of Registrable Securities (as
defined herein).
 
 
 
 

 
 
- 21 -

--------------------------------------------------------------------------------

 




11.           Additional Post-Closing Obligations.


11.1.           Piggy-Back Registrations.   If at any time after the Closing
Date there is not an effective registration statement covering all of the
Conversion Shares, and Warrant Shares and the Company determines to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the 1933 Act of any of its equity
securities, but excluding Forms S-4 or S-8 and similar forms which do not permit
such registration, then the Company shall send to each holder of any of the
Securities written notice of such determination and, if within fifteen calendar
days after receipt of such notice, any such holder shall so request in writing,
the Company shall include in such registration statement all or any part of the
Conversion Shares, and Warrant Shares such holder requests to be registered and
which inclusion of such Conversion Shares and Warrant Shares will not be subject
to customary underwriter cutbacks applicable to all holders of registration
rights and any cutbacks in  accordance with guidance provided by the Securities
and Exchange Commission (including, but not limited to, Rule 415).  The
obligations of the Company under this Section may be waived by any holder of any
of the Securities entitled to registration rights under this Section 11.1. The
holders whose Conversion Shares, and Warrant Shares are included or required to
be included in such registration statement are granted the same rights,
benefits, liquidated or other damages and indemnification granted to other
holders of securities included in such registration statement.  In no event
shall the liability of any holder of Securities or permitted successor in
connection with any Conversion Shares, and Warrant Shares included in any such
registration statement be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of the Conversion
Shares, and Warrant Shares sold pursuant to such registration or such lesser
amount in proportion to all other holders of Securities included in such
registration statement.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called "Selling Expenses."  The Company will pay all
Registration Expenses in connection with the registration statement under
Section 11.  Selling Expenses in connection with each registration statement
under Section 11 shall be borne by the holder and will be apportioned among such
holders in proportion to the number of Shares included therein for a holder
relative to all the Securities included therein for all selling holders, or as
all holders may agree. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Subscriber that such Subscriber
shall furnish to the Company in writing such information and representation
letters, including a completed form of a securityholder questionnaire, with
respect to itself and the proposed distribution by it as the Company may
reasonably request to assure compliance with federal and applicable state
securities laws.


11.2.           Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five (5) business days
(such fifth day being the “Unlegended Shares Delivery Date”) after the day on
which the Company has received (i) a notice that Conversion Shares, Warrant
Shares or any other Common Stock (acquired pursuant to or in connection with
this Agreement or the Transaction Documents) held by the Subscriber has been
sold pursuant to a registration statement or Rule 144 under the 1933 Act, (ii) a
representation that the prospectus delivery requirements, or the requirements of
Rule 144, as applicable and if required, have been satisfied, (iii) the original
share certificates representing the shares of Common Stock that have been sold,
and (iv) in the case of sales under Rule 144, customary representation letters
of the Subscriber and, if required, Subscriber’s broker regarding compliance
with the requirements of Rule 144, the Company at its expense, (y) shall
deliver, and shall cause legal counsel selected by the Company to deliver to its
transfer agent (with copies to Subscriber) an appropriate instruction and
opinion of such counsel, directing the delivery of shares of Common Stock
without any legends including the legend set forth in Section 4(h) above (the
“Unlegended Shares”); and (z) cause the transmission of the certificates
representing the Unlegended Shares together with a legended certificate
representing the balance of the submitted Common Stock certificate, if any, to
the Subscriber at the address specified in the notice of sale, via express
courier, by electronic transfer or otherwise on or before the Unlegended Shares
Delivery Date.
 
 
 
 
 

 
 
- 22 -

--------------------------------------------------------------------------------

 




(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, provided that the Company’s
Common Stock is DTC eligible and the Company’s transfer agent participates in
the Deposit Withdrawal Agent Commission system.  Such delivery must be made on
or before the Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.2 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any three hundred and sixty (360) day period, the Company fails to
deliver Unlegended Shares as required by this Section 11.2 for an aggregate of
thirty (30) days, then each Subscriber or assignee holding Securities subject to
such default may, at its option, require the Company to redeem all or any
portion of the Unlegended Shares subject to such default at a price per share
equal to the greater of (i) 120% of the Purchase Price paid by the Subscriber
for the Unlegended Shares that were not timely delivered, or (ii) a fraction in
which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty (30) day period and the denominator of which is the lowest
conversion price or exercise price, as the case may be, during such thirty (30)
day period, multiplied by the price paid by Subscriber for such Common Stock
(“Unlegended Redemption Amount”).  The Company shall pay any payments incurred
under this Section in immediately available funds upon demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.2, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 120%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, or (ii) the closing
price of the Common Stock on the trading day before the issue date of the
injunction multiplied by the number of Unlegended Shares to be subject to the
injunction, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Subscriber to the extent Subscriber obtains judgment in Subscriber’s
favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of shares of Common
Stock delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Subscriber $1,000, plus interest. The Subscriber
shall provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.
 
 
 
 
 

 
 
- 23 -

--------------------------------------------------------------------------------

 




(f)           144 Default.   At any time commencing six months after the Closing
Date and ending on the End Date, in the event the Subscriber is not permitted to
sell any of the Conversion Shares or Warrant Shares without any restrictive
legend or if such sales are permitted but subject to volume limitations or
further restrictions on resale as a result of the unavailability to Subscriber
of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a “144 Default”),
for any reason including but not limited to failure by the Company to file
quarterly, annual or any other filings required to be made by the Company by the
required filing dates (provided that any filing made within the time for a valid
extension shall be deemed to have been timely filed), or the Company’s failure
to make information publicly available which would allow Subscriber’s reliance
on Rule 144 in connection with sales of Conversion Shares or Warrant Shares,
except due to a change in current applicable securities laws or because the
Subscriber is an Affiliate (as defined under Rule 144) of the Company, then the
Company shall pay such Subscriber as liquidated damages and not as a penalty for
each thirty (30) days (or such lesser pro-rata amount for any period less than
thirty (30) days) an amount equal to two percent (2%) of the purchase price of
the Conversion Shares and Warrant Shares subject to such 144
Default.  Liquidated Damages shall not be payable pursuant to this Section
11.2(f) in connection with Shares for such times as such Shares may be sold by
the holder thereof without any legend or volume or other restrictions pursuant
to Section 144(b)(1)(i) of the 1933 Act or pursuant to an effective registration
statement.


12.           (a)           Favored Nations Provision.  Other than in connection
with (i) the Company’s issuance of securities as full or partial consideration
in connection with a bona fide strategic merger, acquisition, consolidation or
purchase of substantially all of the securities or assets of a corporation or
other entity so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (ii) the Company’s issuance of securities in connection
with bona fide strategic license agreements and other bona fide partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date or contemplated to be amended or adopted as
described on Schedule 5(d), (iv) the Company’s issuance of securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement on the unamended terms as identified
in the Reports and which securities are also described on Schedule 12(a), and
(v) as a result of the exercise of Warrants or conversion of Notes which are
granted or issued pursuant to this Agreement on the unamended terms thereof
(collectively, the foregoing (i) through (v) are “Excepted Issuances”), if at
any time when the Notes or Warrants are outstanding, the Company shall agree to
or issue (the “Lower Price Issuance”) any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than the Conversion
Price in effect at such time, or if less than the Warrant exercise price in
effect at such time, including securities issued in a Qualified Offering,
without the consent of a Majority in Interest, then the Conversion Price and
Warrant exercise price shall automatically be reduced to such other lower
price.  The Conversion Price of the Notes and exercise price of the Warrants
shall be calculated separately for the Notes and Warrants.  The foregoing
notwithstanding, in connection with a Qualified Offering the Conversion Price of
the Notes shall be adjusted based on the issue price of Common Stock and
conversion price of equity and debt instruments issued and issuable in the
Qualified Offering and the exercise price of the Warrants will be adjusted based
on the exercise price of Common Stock purchase warrants issued and issuable in
the Qualified Offering. Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  For purposes of the adjustments described in this paragraph, the
issuance of any security of the Company carrying the right to convert such
security into shares of Common Stock or any warrant, right or option to purchase
Common Stock shall result in the adjustment described above upon the sooner of
(A) public announcement of, (B) the agreement to, or (C) actual issuance of such
convertible security, warrant, right or options and again at any time upon any
subsequent issuances of shares of Common Stock upon exercise of such conversion
or purchase rights if such issuance is at a price lower than the Conversion
Price or Warrant exercise price in effect upon such issuance.  Stock issued, or
deemed to have been issued, pursuant to a convertible instrument (including
convertible notes, convertible preferred stock, warrants and any other direct or
indirect right to acquire equity of the Company) shall be deemed to have been
issued for a price equal to the actual cash consideration received by the
Company for the convertible instrument and not the face value or stated value of
said convertible instrument, if such face value or stated value differs from the
actual cash consideration received by the Company as consideration for the
convertible instrument.  By way of example, if a convertible instrument with a
face value of $1,000 is sold at an original issue discount for $900, then the
issuance price for any stock into which the convertible instrument is
convertible shall be calculated based upon the $900 amount actually received by
the Company as consideration for the convertible instrument and not upon the
$1,000 face value of the convertible instrument. The rights of Subscribers set
forth in this Section 12(a) are in addition to any other rights the Subscribers
have pursuant to this Agreement, the Notes, Warrants, any other Transaction
Document, and any other agreement referred to or entered into in connection
herewith or to which Subscribers and Company are parties.  At any time when the
Notes or Warrants are outstanding, the Subscriber is also given the right to
elect to substitute any term or terms of any other offering in connection with
which the Subscriber has rights as described in Section 12(b), for any term or
terms of the Offering in connection with Securities owned by Subscriber as of
the date the notice described in Section 12(b) is required to be given to
Subscriber.
 
 
 
 

 
 
- 24 -

--------------------------------------------------------------------------------

 




(b)           Right of First Refusal.  Except with respect to the Qualified
Offering, until eighteen (18) months following the Closing Date, the Subscribers
hereunder shall be given not less than fifteen (15) days prior written notice of
any proposed sale by the Company of its Common stock or other securities or
equity linked debt obligations (“Other Offering”), except in connection with the
Excepted Issuances.  If Subscribers elect to exercise their rights pursuant to
this Section 12(b), the Subscribers shall have the right during the fifteen (15)
days following receipt of the notice, to purchase in the aggregate up to all of
such offered common stock, debt or other securities in accordance with the terms
and conditions set forth in the notice of sale, relative to each other in
proportion to the amount of Note Principal issued to them on Closing
Date.  Subscribers who participate in such Other Offering shall be entitled at
their option to purchase, in proportion to each other, the amount of such Other
Offering that could have been purchased by Subscribers who do not exercise their
rights hereunder until up to the entire Other Offering is purchased by
Subscribers.  In the event such terms and conditions are modified during the
notice period, Subscribers shall be given prompt notice of such modification and
shall have the right during the fifteen (15) days following the notice of
modification to exercise such right.


(c)           Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.2 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber (but not the payment to
the Company of the purchase price for the common stock or other securities or
equity linked debt obligations sold in the Other Offering) will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.2 of this Agreement and such
Subscriber notifies the Company accordingly.


13.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice in accordance with this Section 13(a).  Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The addresses for such communications shall be:  if to the
Company, to: Nuvel Holdings, Inc., 315 University Avenue, Los Gatos, CA 95030,
Attn: Jay Elliot, CEO, facsimile: (408) 465-0390, with a copy by fax only to
(which shall not constitute notice): Ofsink, LLC, 900 Third Avenue, 5th Floor,
New York, NY 10022, Attn: Darren L. Ofsink, Esq., facsimile: (646) 224-9844, and
(ii) if to the Holder, to the address and fax number listed on Schedule 1
hereto, with a copy by fax only to (which shall not constitute notice): Grushko
& Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, facsimile:
(212) 697-3575.
 
 
 
 

 
 
- 25 -

--------------------------------------------------------------------------------

 




(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws thereof or any other State.  Any
action brought by any party against any other party hereto concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state and county of
New York.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury.  The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.  Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 13(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
 
 
 

 
 
- 26 -

--------------------------------------------------------------------------------

 




(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the other Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of more than
fifty-one percent (51%) of the outstanding principal amount of Notes, which must
include Alpha Capital Anstalt for so long as Alpha Capital Anstalt holds not
less than $100,000 of Note principal (such holders being a “Majority in
Interest”).  A Majority in Interest may consent to take or forebear from any
action permitted under or in connection with the Transaction Documents, modify
or amend any Transaction Documents or waive any default or requirement
applicable to the Company, Subsidiaries or Subscribers under the Transaction
Documents provided the effect of such action does not waive any accrued interest
or damages and further provided that the relative rights of the Subscribers to
each other remains unchanged.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
 
 
 

 
 
- 27 -

--------------------------------------------------------------------------------

 




(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted assign hereunder or under any Transaction Document or
other agreement delivered in connection herewith be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares or Warrant Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The Conversion Price, Warrant exercise price and
amount of Conversion Shares and Warrant Shares shall be equitably adjusted to
offset the impact of forward and reverse stock splits, stock dividends and
similar transactions.




 [-SIGNATURE PAGES FOLLOW-]
 
 
 
 

 
 
- 28 -

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


NUVEL HOLDINGS, INC.
a Florida corporation








By: _________________________________
      Name:
      Title:


Dated: November ___, 2012






SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
_____________________
_____________________
_____________________
Fax No.:
 
Taxpayer ID# (if applicable): ____________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
   





 
- 29 -

--------------------------------------------------------------------------------

 
 
 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)




Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


NUVEL HOLDINGS, INC.
a Florida corporation








By: _________________________________
      Name:
      Title:


Dated: November ___, 2012






SUBSCRIBER
PRINCIPAL
AMOUNT
WARRANTS
Name of Subscriber:
 
________________________________________________
 
Address: _________________________________________
 
________________________________________________
 
Fax No.: _________________________________________
 
Taxpayer ID# (if applicable): __________________________
or Social Security #
 
 
________________________________________________
(Signature)
By:
   



 
 
 
 

 
 
- 30 -

--------------------------------------------------------------------------------

 

